Citation Nr: 1633512	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, the Veteran testified before the Board at a hearing held via videoconference.  In July 2014, the Board remanded the claim for additional development.


FINDING OF FACT

Claimed posttraumatic stress disorder (PTSD), depression, bipolar disorder, alcohol and polysubstance abuse, in remission, and personality disorder, are not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

Claimed PTSD, depression, bipolar disorder, alcohol and polysubstance abuse, in remission, and personality disorder, were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Notice as to the elements necessary to substantiate a claim for service connection were sent to the Veteran in April 2008 and August 2009.  The Veteran's claims were subsequently adjudicated.  Most recently, the Veteran's claims were adjudicated in an June 2015 supplemental statement of the case. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment and personnel records, VA medical records, Social Security Administration records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that the Veteran has not requested the VA obtain any additional records since filing his claim in May 2007.  In September 2008 and December 2011, VA examinations and opinions were received and the rationale provided is thoroughly explained and is adequate to decide the Veteran's claims. 

The Veteran was also provided with a hearing related to his present claim.  In this case, the undersigned explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim.  The VLJ also suggested the submission of any additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

There has been substantial compliance with the previous remand in that the Social Security Administration records were obtained.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the disability on appeal does not fall within a category set forth under 38 C.F.R. § 3.307, credible lay and medical evidence can demonstrate continuous symptoms since service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he suffers from a psychiatric disorder that was either caused or aggravated by alcohol abuse in service or by a sexual assault that occurred in service.

The service personnel records reflect that in February 1972, the Veteran underwent psychiatric assessment.  He reported that he was having increasing difficulty adjusting to military life.  He could not adjust to the routine expected of him, such as taking orders, saluting, or being in particular places at certain times.  He felt unjustly confined and restricted.  He reported getting drunk every night.  He had an inability to control his temper and had thoughts of committing suicide.  He had disciplinary trouble for making a false entry into a log book.  In March 1972, the Veteran was considered for administrative discharge due to a diagnosis of passive-aggressive personality disorder.  Such was based on a second psychiatric interview revealing that the Veteran had a passive aggressive pattern of adjustment prior to his service.  He grew up in a turmoiled home and had marginal adjustment to school.  He had frequent high school suspensions and engaged in bullying behavior.  His current social adjustment was on a superficial level but he denied any specific sexual difficulty.  He recently had trouble adjusting to military life and had turned to excessive drinking.  His personality disorder was considered to be a pre-existing condition that was not aggravated by his military service.

Turning to the pertinent post service-evidence, on September 2008 VA examination, a VA examiner reviewed the claims file and conducted mental status and psychiatric testing of the Veteran.  The Veteran reported that growing up, his father was an alcoholic and had been physically rough and verbally abusive.  He reported having been a loner prior to entering service.  He reported that in service, he had had about nine disciplinary incidents related to drinking, such as due to absences and poor performance, leading to an administrative discharge.  He stated that he began drinking heavily in the service in order to fit in.  The Veteran also reported that his drinking escalated in service when he was raped by another soldier.  He reported a history of drug and alcohol abuse in remission.  He had received alcohol detoxification twice.  He reported suffering from panic attacks daily, sadness and tearfulness, and poor sleep.  He had concentration and memory problems, social isolation, frequent irritability, and periodic suicidal ideation.  He felt guilt over the alleged physical assault in service, his irritable behavior, lack of sexual capability, and not being a productive member of society.  He endorsed symptoms of bipolar disorder such as racing thoughts and cyclical energy patterns.  He felt that his problems were due to the military in that he was separated from his brother when they were supposed to serve together.  He drank in order to fit in and out of fear of being deployed to Vietnam.  It was noted that he did not mention the alleged sexual assault again during his recap of symptoms.  The examiner conducted MMPI-2 psychiatric testing and the results were interpreted to be clearly invalid due to gross over-reporting of symptoms.  It was noted that the same testing completed in 2005 was valid, and that at that time showed only mild depression and antisocial attitudes.  The Veteran was diagnosed with an Axis I diagnosis of a mood disorder, anxiety disorder, polysubstance dependence in sustained remission, and malingering, as well as an Axis II diagnosis of a personality disorder by history.  The examiner concluded that the Veteran's current psychiatric disorder was not caused or aggravated by his service.  The examiner explained that the Veteran's mood disorders were by definition separate issues from any Axis II personality disorder condition, including the passive-aggressive personality disorder diagnosed in service.  As such, the pre-existing personality disorder in service could not demonstrate the onset of the Veteran's currently diagnosed psychiatric condition as the two were not the same condition or diagnosis.  There was no evidence that the Veteran's current mood and anxiety issues were related to his service.  His polysubstance abuse was in remission and was therefore not a current condition.  Additionally, his assertions that he drank to fit in and out of fear of being deployed were not reasonable explanations as to his drinking behavior.  The records did not reflect any mention of these fears to any other mental health professional, or the alleged sexual assault, and the psychiatric interview and testing did not indicate PTSD symptoms.  There was also an over-reporting of symptoms.  While there was a basis to diagnose a personality disorder, the examiner concurred with the in-service finding that the Veteran had a pre-existing personality disorder that was significant and that, given the pathology of personality disorders, it was extremely unlikely, and less likely than not, that that disorder underwent a change as a result of his service.

In December 2011, a different VA examiner interviewed the Veteran and reviewed the claims file as it related to the claim for service connection for PTSD.  The examiner diagnosed the Veteran with a mood disorder, polysubstance abuse in full remission for 9 years, malingering, and a personality disorder, by history.  The examiner determined that the Veteran's anxiety and depression were related to his mood disorder, that there were no symptoms related to his previous polysubstance abuse in sustained full remission aside from social, financial, and emotional consequences, and that the Veteran was demonstrating malingering symptoms related to his self-reported PTSD symptoms.  His history of social problems were related to his personality disorder.  The examiner noted a thorough interview with the Veteran and substantial review of the claims file.  Special attention was given to the mental health counseling records at the Veterans Center in 2008, during which time the Veteran was diagnosed with PTSD, and the Veteran's statements to the VA.  The examiner concluded that it was less likely than not that the Veteran had PTSD caused or aggravated by his service.  The examiner concluded that the Veteran's reported symptoms of anxiety and depression were legitimate, however, his reported PTSD symptoms were being malingered and such a finding comported with the previous 2008 VA opinion that found no PTSD symptoms.  The examiner explained that if the Veteran had PTSD, symptoms would have been evident in 2008.  It was not clinically reasonable that the Veteran would have developed PTSD symptoms between the 2008 VA examination and the current examination due to a stressor that had occurred many years previously.  The examiner also pointed out that when the Veteran initially filed for service connection in 2007, he did not mention PTSD or the alleged assault.  Then, shortly after the 2008 VA examination, he was referred to a social worker at a Veterans Center where he was quickly labeled with PTSD.  Due to the chronology, it was the examiner's opinion that the PTSD diagnosis by the Veterans Center was likely based upon incomplete information.  Finally, the examiner reviewed a statement from the Veteran at which time the Veteran asserted that he did not understand the point of the 2008 VA examination and thus glossed over his emotional state because of a fear of involuntary hospitalization.  However, it was difficult to believe that the Veteran was not aware of the nature of a VA examination.  The examiner had never examined a veteran who fundamentally misunderstood that nature and purpose of the VA examination.  In that regard, the 2008 VA examiner noted substantial over-reporting of symptoms, rather than a glossing over of symptoms.  The above three points supported a finding of malingering.  The examiner concluded by stating that the Veteran's legitimate chronic mood symptoms were less likely than not caused or aggravated by his reported military trauma.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  In so finding, the Board has also considered the three positive opinions supporting the Veteran's claim, but finds that those opinions are heavily outweighed by the two above-summarized VA opinions.  

To that extent, in November 2009, the Veteran's VA social worker diagnosed the Veteran with PTSD due to a sexual assault that reportedly occurred in June 1972.  The Veteran stated that following this assault, he began to drink heavily.  The social worker concluded that the Veteran had chronic and severe PTSD due to his sexual assault.  

Then, in May 2011, the Veteran was referred for a psychiatric evaluation by his attorney to determine eligibility for VA benefits.  The examiner reviewed certain records, to include an April 2010 diagnosis of PTSD and an October 2008 record showing some symptoms of PTSD.  The Veteran did not relate to the examiner the events of the in-service sexual assault, however, the examiner determined that the Veteran had PTSD symptoms such as intrusive recollection of events, nightmares, flashbacks, avoidance of thoughts, and arousal problems.  He reported extremes of mood, daily depression, suicidal ideation, and low energy.  The examiner concluded that the Veteran clearly met the criteria for PTSD, as well as anxiety and depression, and that all of these disorders stemmed from the traumatic event in service.  The examiner also concluded that the Veteran's borderline personality traits were not present prior to service and were related to service.  

Then, in June 2016, the Veteran was examined by a different psychologist hired by his attorney.  The psychologist concluded that the Veteran's PTSD was more likely than not related to the sexual assault in service.  The examiner based that opinion on a finding that the Veteran had no evidence of any psychiatric disorder prior to service, or any other symptoms such as joblessness.  The psychologist also stated that because the Veteran had not yet acknowledged the occurrence of the sexual assault at the time of the 2008 VA examination, the examiner had not found a relationship between his emotional status and military sexual trauma.  Thus, the 2011 VA examination that did diagnose PTSD but found evidence of malingering was based upon the flawed findings of the 2008 examination.  The examiner pointed to the service records showing treatment for stomach trouble and alcohol abuse occurring following the sexual assault to be evidence that the assault occurred.

The Board finds that the November 2009, May 2011, and June 2016 opinions are of low probative value in this case.  For one, the Veteran's report of sexual assault to the November 2009 social worker is inconsistent with the record and with other statements made to the VA.  The service personnel records demonstrate that the Veteran was processed for medical discharge due to a personality disorder beginning in February 1972, and such predates the alleged assault reportedly occurring in June 1972.  To that extent, the Veteran reported at his hearing before a decision review officer that the sexual assault occurred in April 1972, right before he left service.  However, that date, too, is subsequent to his psychiatric examination in service and processing for administrative discharge.  Moreover, at different times the Veteran has reported a different name of his aggressor, beginning with an H or with a C, which is also an inconsistency. The Board notes the Veteran's report that he suffers from a poor memory.  However, the chronology of events in this case is very significant to a finding of credibility that the stressor occurred, or that the Veteran experienced a downturn in behavior due to the stressor.  The Board finds that the chronology as reported by the Veteran on numerous occasions, and to the November 2009 social worker, is inconsistent with the service records and his credibility is called into question.  Therefore, it appears that the November 2009 diagnosis and opinion was based on inaccurate information and lack of review of the service records.  That finding is supported by the rationale of the 2011 VA examiner.  

Furthermore, the 2011 and 2016 private examiners' did not appear to obtain a full interview with the Veteran, as there is no indication that the Veteran recalled the events of the stressful incident during the examinations.  It is thus unclear how the examiners' made the finding that the Veteran "clearly" suffered from PTSD, or that his PTSD was related to his reported stressor, especially in light of the fact that the examiners' did not discuss pertinent evidence located in the Veteran's entire claims file.  Such is significant because the claims file contains inconsistencies such as was described by the 2011 VA examiner and to include an absence of PTSD symptoms prior to 2008.  To not discuss the value or impact of these inconsistencies lessens the probative value of the November 2009, May 2011, and June 2016 opinions that the Veteran suffers from PTSD, or that his psychiatric disorder(s) are related to service.  In summary, the November 2009, May 2011, and June 2016 opinions are based heavily upon the Veteran's self-reported symptoms of a service stressor, but the Board finds that the Veteran's statements lack credibility.  

Next, the November 2009 and May 2011 opinions do not address the lack of report of PTSD symptoms prior to the 2008 diagnosis.  As was pointed out by the VA examiners, records dated prior to 2008, and 2008 VA examination, are entirely negative for symptoms of PTSD.  In fact, VA treatment records dated in April 2003 reflect the Veteran's report that his psychiatric problems were related to his family of origin issues.  An April 2003 Social Security Administration examination reflects a diagnosis of bipolar disorder, panic disorder, and alcohol and polysubstance abuse in early remission.  There was a specific finding at that time that no PTSD symptoms were noted.  Certainly no service stressors were reported.  This fascial inconsistency was discussed at length on VA examination and supported the finding that the Veteran was displaying malingering behavior and symptom magnification.  On 2008 VA examination, the Veteran underwent psychiatric testing showing invalid results.  These invalid results and suggestion of malingering were, again, left unaddressed by the 2009 and 2011 positive opinions.  Accordingly, due to the lack of review or discussion of the Veteran's medical records prior to and after his onset of his reported PTSD symptoms, as well as the clinical findings of malingering, the two positive opinions lack probative weight.

With regard to the June 2016 private opinion, while the psychologist put forth an argument supportive of the Veteran's claim, namely that the Veteran had not accepted his sexual assault until after the 2008 VA examination and therefore that opinion and the 2011 opinion are flawed, such is entirely contradictory with the record, as described in detail above.  While there may be other reasons to support a finding of malingering, as suggested by the 2016 psychologist, the Board has no reason to doubt the professional expertise and opinions of the VA examiners who thoroughly reviewed the record, conducted mental status examination and psychiatric testing of the Veteran, and provided conclusions supported by the record.  Significantly, the 2016 private psychologist did not address the service records demonstrating a diagnosis of a personality disorder related to pre-service events, nor did the psychologist address the inconsistency of the reported chronology of events in service.  Thus, the opinion is apparently based primarily on the Veteran's self-report, and, as that self-report is less than credible, it cannot serve as a basis for a nexus finding in this instance.  

On the other hand, the two VA examinations finding against the Veteran's claim provided thorough explanation and were based upon a thorough review of the record. They are thus considered to be highly probative in evidentiary value.  Both VA examiners found that the Veteran displayed malingering symptoms and determined that his credibility was limited due to a variety of factors.  It was concurred by both examiners that the Veteran's mood disorders were less likely than not related to his service, mainly based upon a finding that his service stressors were not credible and that his mood disorders had a different pathology than his personality disorder.  It was determined that the Veteran's personality disorder pre-existed his service and was not related to his symptoms of a mood disorder, again based upon the nature of personality disorders and the Veteran's clinical presentation.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, the etiology of the Veteran's psychiatric disorders, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion that his current psychiatric disorders are etiologically related to service is not competent medical evidence.  Moreover, for the reasons stated herein, his lay statements are considered to be less probative than the two VA examination opinions finding against his claim.

With respect to personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, a disability resulting from a mental disorder that is superimposed upon a personality disorder during service may be service connected.  38 C.F.R. § 4.127; see VAOPGPREC 82-1990.  That being said, the VA examiners found that the Veteran's personality disorder was an Axis II diagnosis that was unrelated to his mood disorders.  There is no medical evidence of record to suggest superimposed disability.

With respect to the diagnosed alcohol and substance abuse disorders, the Board finds that the Veteran is also not entitled to service connection.  Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110  precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).

In sum, the service records do not evidence a chronic psychiatric disorder, other than a personality disorder, in service, the post-service medical evidence of record does not demonstrate relationship between service and the current psychiatric disorders, and the competent, probative, and persuasive medical opinions weigh against the Veteran's claim.  The Board therefore concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder and it is denied.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


